11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Germania Farm Mutual Insurance Association
Appellant
Vs.                   No. 11-00-00393-CV B Appeal from Nolan County
Herbert Williams and wife, Mary Lois Williams
Appellees
 
The parties have filed in this court an
agreed motion to dismiss the appeal and to distribute the cash deposit filed
with the clerk of the trial court in lieu of a supersedeas bond.  The motion is granted.
The appeal is dismissed.  Pursuant to the parties= agreement, the clerk of the trial court is
directed to issue a check in the amount of $90,000 payable to Herbert Williams
and Mary Lois Williams and their attorney Temple Dickson and a check for the
remaining balance payable to Germania Farm Mutual Insurance Association.
 
PER CURIAM
 
July 18, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.